Citation Nr: 0014837	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran was paid the proper amount of improved 
disability pension benefits.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1965.  

The veteran had initially been determined to be permanently 
and totally disabled and entitled to pension benefits as of 
March 1990.  This is an appeal from 1996 and 1997 award 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) Winston-Salem, North Carolina, which awarded the 
veteran various rates of improved disability pension from 
January 1996 to January 1997.  


REMAND

Prior to September 1995 the veteran had been in receipt of 
improved disability pension based on Social Security benefits 
for himself and wages for his son, Michael.  His wife had 
been removed as a dependent from his award effective in 
January 1995 due to their divorce in December 1994.  

In August 1996 the Regional Office reduced the veteran's 
award of improved disability pension effective in 
February1993 due to unreported wages for his spouse.  This 
action resulted in an overpayment of $4,951.  The sum of $326 
was later added to the overpayment with the total being 
$5,277.  

In December 1996 the veteran's award of improved disability 
pension was increased effective in December 1993.  An audit 
in December 1996 reflects that from February 1993 to June 
1996 he had been paid $28,095 whereas he was due $29,248 
leaving a balance due of $153.  This sum was subtracted from 
the prior overpayment leaving an overpayment of $5,124.  

The veteran later requested a waiver of recovery of the 
indebtedness and in December 1996 the Regional Office 
Committee on Waivers and Compromises denied entitlement to 
waiver of recovery of the overpayment.  The overpayment was 
reported to be $4,798 which would be $4,951 less $153.  

In the March 1997 award action the veteran's improved 
disability pension was increased from January 1996 to January 
1997 based on his report of unreimbursed medical expenses 
paid for that annualized period.  

In April 1997 the Regional Office Committee on Waivers and 
Compromises granted the veteran's request for a waiver of 
recovery of the overpayment which was reported to be in the 
amount of $4,951.  

An audit of the veteran's account, dated in August 1997, 
reflects that for the period from January 1996 to December 
1996 the veteran had been paid $5,128.  He had been due 
$10,769 for that period and was therefore due $5,841.  The 
Regional Office indicated that the overpayment of $5,124 had 
been subtracted from that sum leaving a balance of $717 that 
was paid to the veteran.  It was also indicated on the August 
1997 audit also noted that the veteran had been paid $1,246 
by the VA Debt Management Center at the VA Regional Office, 
St. Paul, Minnesota.  The Regional Office indicated that it 
was unaware how that sum was arrived at as a refund.

On the basis of the present record, it appears that the 
veteran's overpayment of $5,277 which was created primarily 
as a result of the August 1996 award action was eliminated by 
the December 1996 award and he was due the sum of $153 as a 
result of the December 1996 award action.  Thus, there does 
not appear to be any basis for either the December 1996 or 
April 1997 waiver decisions.  The record further indicates 
that, according to the August 1997 audit, the veteran was due 
an additional sum of $5,841 for the period from January to 
December 1996.  Since the amount of improved disability 
pension paid and due the veteran during the period in 
question is unclear in this case, the case is REMANDED to the 
Regional Office for the following action:  

1.  The Regional Office should clarify 
whether an overpayment of improved 
disability pension remained after the 
December 1996 award action and if so the 
amount of that overpayment.  The Regional 
Office should also clarify the amount of 
improved disability pension due the 
veteran as a result of the March 1997 
award action and the amount of any such 
disability pension that has been paid to 
the veteran.  The Regional Office should 
coordinate all of its calculations with 
the Debt Management Center at the St. 
Paul Regional Office and obtain all 
pertinent information from that center 
regarding overpayments and refunds to the 
veteran and include that information in 
the claims file in a form which does not 
require reference to the secure IVM file.  

2.  The veteran's claim should then be 
reviewed by the Regional Office.  If the 
amount of improved disability pension 
paid and due the veteran remains in 
dispute, the veteran should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



